

116 HR 4910 IH: Protecting Our Conserved Lands Act
U.S. House of Representatives
2019-10-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4910IN THE HOUSE OF REPRESENTATIVESOctober 29, 2019Ms. Kuster of New Hampshire (for herself, Mrs. Watson Coleman, Mr. Malinowski, Mr. Quigley, and Mr. Huffman) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo prohibit the use of eminent domain for the construction or expansion of a natural gas pipe line through land conserved by certain land trusts and local governments, and for other purposes. 
1.Short titleThis Act may be cited as the Protecting Our Conserved Lands Act of 2019. 2.Limitation on the use of eminent domainSection 7(h) of the Natural Gas Act (15 U.S.C. 717f(h)) is amended— 
(1)by striking When and inserting (1) When; and   (2)by adding at the end the following new paragraph: 
 
(2)Beginning on January 1, 2022, notwithstanding paragraph (1), a holder of a certificate of public convenience and necessity may not exercise the right of eminent domain to acquire land or other property necessary to construct, operate, or maintain a pipe line for the transportation of natural gas, or any station or equipment necessary to the proper operation of such pipe line, any part of which will be located on land that is— (A)subject to a conservation easement or other conservation-related restriction by an organization described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from taxation under section 501(a) of such Code; 
(B)owned by or deeded to an organization described in subparagraph (A) for the purpose of conservation;   (C)subject to a conservation easement or other conservation-related restriction by a municipality, county, or other division of local government; or 
(D)owned by or deeded to a municipality, county, or other division or subdivision of local government for the purpose of conservation. . 